UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6529


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ALVIS DAMON WILLIAMS,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Joseph F. Anderson, Jr., Senior District Judge. (3:13-cr-00758-JFA-1)


Submitted: November 18, 2021                                 Decided: December 6, 2021


Before WYNN, FLOYD and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alvis Damon Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Alvis Damon Williams appeals the district court’s order denying his motion for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A), as amended by the First Step

Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239, and the court’s order

denying his motion for discovery. On appeal, we confine our review to the issues raised

in the informal brief. See 4th Cir. R. 34(b). Because Williams’ informal brief does not

challenge the district court’s denial of his motion for compassionate release, he has

forfeited appellate review of that order, and we affirm. See Jackson v. Lightsey, 775 F.3d

170, 177 (4th Cir. 2014) (“The informal brief is an important document; under Fourth

Circuit rules, our review is limited to issues preserved in that brief.”). As for the court’s

order denying Williams’ motion for discovery, we have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court. United

States v. Williams, No. 3:13-cr-00758-JFA-1 (D.S.C. Mar. 25, 2021). We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2